Case 6:21-cv-OGQ0e6 RT Graimpanicg:g Filed 04/27/21 Page 1of1
UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF NEW YORK FILED ON: 4/7/2021 = INDEX NO: 6:21-CV-06303-FPG

 

EMILEE CARPENTER, LLC D/B/A EMILEE CARPENTER PHOTOGRAPHY AND EMILEE Plaintiff(s)-Petitioner(s)
CARPENTER
-Y5-

LETITIA JAMES, in her official capacity as Attorney General of New York, et al.
Defendant(s)-Respondent(s)

 

STATE OF NEW YORK }
COUNTY OF SARATOGA ss.}
I, MARK E, MCCLOSKY | being duly sworn, deposes and says that deponent is over the age of

eighteen years and is not a party in this proceeding and resides in the State of New York.

On APRIL 23, 2021 at 12:55 P.M.

Deponent served a true copy of ,

ISSUED SUMMONS TO LETITIA JAMES, ATTORNEY GENERAL OF THE STATE Of NEW YORK, VERIFIED COMPLAINT + 2XHIBITS 1 AND 2, GIVIL GOVER SHEET, SUMMONS TO LETITIA JAMES, JOHNATHAN SMITH AND WEEDON
WETMORE, CORPORATE DISCLOSURE STATEMENT, MOTION FOR PRELIMINARY INJUNCTION AND MEMORANDUM IN SUPPORT, FILED VERIFIED COMPLAINT + EXHIBITS 1 AND 2, NOTICE OF PRELIMINARY INJUNCTION MOTISN,
UST OF EXHIGITS AND WITNESSES IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION, DEGLARATION OF EMILEE CARPENTER IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION, APPENDIX IN SUPPORT OF MOTION
FOR PRELIMINARY INJUNGTION, PROPOSED ORDER GRANTING MOTION FOR PRELIMINARY INJUNCTION, TEXT ENTRY ORDER: AUTOMATIC REFERRAL TO MEDIATION, TEXT ENTRY ORDER: GASE ASSIGNED TO HON, FRANK P.
GERACI JR,, TEXT ENTRY ORDER: NOTICE OF AVAILABILITY IF MAGISTRATE JUDGE, SUMMONSES ISSUED TO LETITIA JAMES, JOHNATHAN SMITH AND WEEDON WETMORE

bearing index number: 6:21-CV-06303-FPG and date of filing: 4/7/2021
upon LETITIA JAMES, in her official capacity as Attorney General of New York
al address: EMPIRE STATE PLAZA, THE JUSTICE BUILDING 2ND FLOOR
city and state: ALBANY, NY 12224

MANNER OF SERVICE}

Personal
By delivering to and leaving with personally}
= known to the deponent to be the same person mentioned and described in the above proceeding as the person to be served.
Suliable Age Person
Cc By delivering and leaving with personally}
at the premises which is recipient’s actual place of business/usual place of abode. Such person knowing the person to be served.
and associated with him/her, and after conversing with him/her, deponent believes him/her to be a suitable age and discretion,
Authorized Agent
By delivering and leaving with} ANDREA GILLIGAN, LEGAL ASSISTANT II
the agent for service on the person in this proceeding designated under 311 CPLR . Service having been made to such person at
the place, date and time above.

Afficing to Daor, tc. .
rT By affixing a true copy of each to the door of the actual place of business, dwelling place or usual place of abode stated above.

Deponent was unable with due diligence to find the proper or authorized person to be served, ora person of suitable age and
discretion at the actual place of business, dwelling place or usual place of abode stated above after having called there on the
following dates and times:

 

 

Afaifing
Deponent completed service by depositing a true copy of each in a postpaid, properly addressed envelope in an official depository
under the exclusive care and custody of the United States Postal Service. The package was labeled “Personal & Confidential”
and mailed to the person stated above at address
on . The envelope did not indicate on the outside that the communication was from an attorney or concerned an action
against the recipient. The envelope was mailed by—first class mail —certified mail —registered mail_return receipt requested.
Certified/Registered mail #

Deponent further states upon information and belief that said person so served is not in the Military service of the State of
New York or the United States as the term is defined in cither State or Federal statutes.

DESCRIPTION} deponent describes the person actually served as:
Sex: FEMALE Race/Skin Color: WHITE
Approximate Age:46 years Approximate Height: 3°4”

Other:

Subscribdd and sworn before me-on} APRIL 23, 2021

eee manne nt

 

 

 

Notary Pabfic, State of New York MARK E, MCCLOSKY
Karen E. Rock Deponent

Qualified in Schenectady County
Number 01 R060652 13
Expires: October 9, 202]
234218
NLS #: 21-3903 FIRM FILE #
